Simball, J.:
The chancellor came to the conclusion upon the testimony that the conveyance of the lands in controversy to Mrs. Ganong, was bona fide, and not in fraud of the creditors of the husband. In those cases where the decision of the chancery court turns upon controverted facts, the tenor of the decisions in this court is, that his judgment is analogous to the verdict of the jury, and his decision must be shown to be erroneous, by being opposed to the weight or preponderance of the testimony. If, however, there be no conflict in the testimony, and no dispute as to the facts in evidence, the decree may be right or wrong, as there has or has not been a proper application of legal principles to them. We can only deduce from the decree complained of, the views of the equity judge upon the law of the case. He does not generally announce the conclusions of law, as does the common law judge in his charges to the jury.
The creditors contend that the money which paid for the land, belonged to the husband, or was derived from his means, and therefore, the employment of his money in the purchase, was such a disposition of his effects, as concealed, or attempted to conceal them from creditors in fraud of their rights.
The proposition to be decided is one of fact. Did the separate money or property of the wife, pay for the *197land ? In Garrison v. Fisher, 26 Miss. 352, the property sought to he subjected to the husband’s debt, was paid for by the wife by means of a parcel of land which she owned. The wife claims that of her means that were used in the purchase were, $600, money which she had at her marriage; $1,250, proceeds of cotton given to her by her mother, and about $2,500, earnings, from personal labor, by sewing. The aggregate price of the land was $4,500.
In Henderson & Moore v. Warmack et al. 27 Miss. 834, (in 1854), it is said that the earnings of the wife, at common law, were the absolute property of her husband, and the investment of them in property in her own name, was in law an investment of the husband’s means, and the title would be in him. The act of 1839 did not abridge the marital rights of the husband except, as far as were accomplished by the terms of the statute. Sharp v. Maxwell et al. 30 Miss. 591, (in 1856.) In Lowry and wife v. Craig, executor, 30 Miss. 19, it was held that the acts of 1839 and 1846 only extended to the property enumerated in them, therefore they did not include the widow’s right to exempt property which was a chose in action; but upon her marriage it vested in the husband, under the common law. The property, real and personal, enumerated in the acts of 1839 and 1846, are real estate and slaves. By the 5th section of the latter statute, if she “owned a plantation and slaves,” she could also hold and own separately “ such stock for farming utensils and implements of husbandry, as may be necessary for the business of planting. The marital rights of the husband did not take hold of this property, but as to all other, it vested in him by marriage as at common law. The language of the 23rd section of statute of 1857, is broader than the 1st section of the statute of 1839 in these particulars. “ Every species and description of property, whether real or personal, and all money, rights, and credits,” is the description of *198property in the former. In the latter, 1st section, wife may become seized or possessed of any property real or personal.” The 2nd section specifically embraces “slaves.” The-mode of acquisition in the former is “by will, descent, distribution, deed of conveyance, recovery, or otherwise.” The 3rd section of the latter is as follows : “ When a woman during coverture shall become entitled to, or possessed of slaves by gift, conveyance, inheritance, distribution, or otherwise” * * *. Looking to the three statutes of 1839, 1846 and 1857, we find that the object of the act of 1846 was to protect to the wife the income of the property which, under the statute of 1839, she would hold as a “separate estate,” and making an addition thereto of “ farming implements and stock” if she had a plantation and slaves. The statute of 1837, added to such property as she might own separately, every species of property, land, movables, money, credits and rights,” etc.
It will be observed that the third section of the act of 1839, descriptive of the modes by which “ slaves ” may be acquired during coverture, are as broad as those in the twenty-third article of the statute of 1857. In both sections, at the close of the specific enumeration, are the general words, “ or otherwise ” — as if the legislature had said, if there is any other way by which she can become owner, not embraced in the enumeration, by gift, conveyance, * * * etc., that way shall be covered by these words. It is claimed that the statute of 1857 is broader than the act of 1839 and 1846, and that the earnings of the wife, invested in property, is an acquisition of property by means acquired “ otherwise than in the specified modes.
But is not this view of the subject concluded by the case cited from 27 Miss. 834 ? That case arose under the statutes of 1839 and 1846. The earnings of the wife had been used in buying a “slave” in her own name. The controversy was there, as here, between her *199and a creditor or purchaser of the husband. As we have seen, the third section of the act of 1839 secures to a woman “ slaves ” which came to her during coverture, by “ conveyance, gift, inheritance, distribution or otherwise.” It was argued, therefore, that an investment of the wife’s earnings, if not covered by the specific terms, was embraced in the general words. Our understanding of the judgment of the court is that the property must come to the wife, by means other than those derived from the husband; and that her earnings are his. This third section is just as broad to uphold the argument made for the wife, as is the twenty-third article of the statute of 1857 (code); and if proper to disallow it under the one, so it must be under the other. The twenty-fourth art. (code, 336), enables the wife to purchase property with what money she had at her marriage, or which accrued to her afterwards from the income of her property, or otherwise. No matter from what source the money comes, she may so employ it, provided it is her money. If it be the gift of a stranger, it is hers. If it is derived from the husband, it is hers, also, as against him, but not his creditors.
That the personal earnings of the wife are not relieved by these laws, from the marital rights of the husband, is evidenced by the fact, that the codifiers and the legislature of 1871 thought it proper to place them upon the same footing as income from the wife’s property. We are of opinion, therefore, that the husband has an interest in the lands in controversy in the proportion that the wife’s personal gains bears to the amount of money which she had at the time of her marriage, and the proceeds of her cotton, or other separate means compared with the aggregate cost of the land. These personal gains from her own labor, compared with the whole cost of the land, is the extent of interest of the husband which the creditors may have applied to their
*200The dealings between the husband and wife, in reference to the use of her money in the business of merchandise, and its subsequent repayment, in the form of a part payment for the land, if the transaction was bona fide, is indicated by the principles of the case of Mangum v. Finucane, 38 Miss. 354.
Decree reversed and cause remanded for further proceedings, in accordance with this opinion.